 



Exhibit 10.25
Novellus Systems, Inc.
4000 North First Street
San Jose, CA 95134
TEL: (408) 943-9700
FAX: (408) 943-3422
(NOVELLUS LOGO) [f27567f2756700.gif]
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement, dated as of October 12, 2005, is
between Novellus Systems, inc. a California corporation (the “Company”) and Dr.
Thomas Caulfbeld, an individual currently residing at 119 Hemlock Terrace,
Carmel, New York 10512 (“Executive”).
I. POSITION AND RESPONSIBILITIES
A. Position. Executive is employed by the Company to render services to the
Company in the position of Executive Vice President of Sales and Marketing,
reporting directly to Richard S. Hill, or his successor as Chief Executive
Officer. Executive shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any enhanced duties now or hereafter assigned to Executive by the
Company. Executive shall abide by the rules, regulations, and practices as
adopted or modified from time to time in the Company’s sole discretion.
B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.
C. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.
II. COMPENSATION AND BENEFITS
A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an initial salary, payable bi-weekly,
at the rate of Three Hundred Eighty-five Thousand Dollars ($385,000) per year
(“Base Salary”). The Base

 



--------------------------------------------------------------------------------



 



plans established by the Company, and as may be amended from time to time in the
Company’s sole discretion.
G. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.
III. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY
A. At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
any statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of the Company under this Agreement shall cease.
B. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any time
prior to the third anniversary of the date Executive begins his employment,
Executive will receive a lump-sum amount, within 30 days of such termination,
equal to the product of (i) Executive’s then-monthly base salary and (ii) the
number of months remaining until the third anniversary of the date Executive
begins his employment, payable in the form of salary continuation. Such
Severance shall be reduced by any remuneration paid to Executive because of
Executive’s employment or self-employment during the severance period, and
Executive shall promptly report all such remuneration to the Company in writing.
Executive’s eligibility for Severance is conditioned on Executive having first
signed a release agreement in the form attached as Exhibit A. Executive shall
not be entitled to any severance payments if Executive’s employment is
terminated For Cause, By Death or By Disability (as defined in Section IV below)
or if Executive’s employment is terminated by Executive (in accordance with
Section V below).
IV. OTHER TERMINATIONS BY COMPANY
A. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
twenty days after written notice to Executive from the Company; (iv) Executive
willfully refuses to implement or follow a lawful policy or directive of the
Company, which breach is not cured within twenty days after written notice to
Executive from the Company; or (v) Executive engages in misfeasance or
malfeasance demonstrated by

 



--------------------------------------------------------------------------------



 



a pattern of failure to perform job duties diligently and professionally, which
conduct is not cured within twenty days of written notice to Executive, to the
extent such conduct can be cured. The Company may terminate Executive’s
employment For Cause at any time, without any advance notice. The Company shall
pay to Executive all compensation to which Executive is entitled up through the
date of termination, subject to any other rights or remedies of Employer under
law; and thereafter all obligations of the Company under this Agreement shall
cease.
B. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.
C. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Executive’s employment. The Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease. Nothing in this
Section shall affect Executive’s rights under any disability plan in which
Executive is a participant.
V. TERMINATION BY EXECUTIVE
Executive may terminate employment with the Company at any time for any reason
or no reason at all, upon four weeks’ advance written notice. During such notice
period Executive shall continue to diligently perform all of Executive’s duties
hereunder. The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period as long as the Company pays Executive all compensation to which Executive
is entitled up through the last day of the four week notice period. Thereafter
all obligations of the Company shall cease. Notwithstanding any other provision
in this Agreement, in the event the Executive resigns for Good Reason (as
defined below) (whether or not Good Reason exists due to a Change of Control (as
defined below)), the Company shall pay the Executive the Severance described in
Section III.B. above and Executive’s restricted stock award described in Section
II(C) above shall immediately vest in full. Executive’s eligibility for
Severance is conditioned on Executive having first signed a release agreement in
the form attached as Exhibit A. “Change of Control” of the Company shall mean a
transaction whereby the stockholders of the Company immediately before the
transaction do not retain immediately after the transaction ownership of more
than fifty percent (50%) of the total combined voting power of the outstanding
voting securities of the

 



--------------------------------------------------------------------------------



 



combined company or the sale of all or substantially all of the Company’s
assets. “Good Reason” shall mean any of the following: (a) a demotion or
material diminution of the Executive’s duties, responsibilities and/or position
in the Company, without the Executive’s consent, (b) a reduction of the
Executive’s Base Salary, without Executive’s consent or (c) a material breach of
any provision of this Agreement by the Company, absent cure after twenty
(20) days’ written notice by the Executive.
VI. TERMINATION OBLIGATIONS
A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment with the Company
belongs to the Company and shall be promptly returned to the Company upon
termination of Executive’s employment.
B. Resignation, Cooperation and Indemnity. Upon termination of Executive’s
employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive’s employment by the Company provided that the Company pays for all
expenses Executive incurs in connection with such cooperation. The Company shall
indemnify Executive against any expenses (including attorneys’ fees), liability,
judgments, and/or amounts paid as settlement incurred in connection with any
dispute, action, suit or legal proceeding arising from or relating to
Executive’s employment by the Company or his duties and responsibilities in
connection with such employment, except that, in the event it is determined in
such dispute, action, suit or legal proceeding that Executive acted in bad
faith, without the authority of the Company or outside the scope of his
employment, then the Company shall be relieved of any indemnity obligation under
this Section and Executive shall be required to reimburse the Company for any
amounts already paid by the Company pursuant to this Section.
VII. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION
A. Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Proprietary Information and Inventions Agreement, which is
attached as Exhibit B (“Proprietary Information Agreement”).
B. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for one
year thereafter, in

 



--------------------------------------------------------------------------------



 



Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed for increases from
time to time in accordance with the established procedures of the Company for
adjusting salaries for similarly situated employees and may be adjusted in the
sole discretion of the Company. Nothwithstanding any other provision in this
Agreement, Executive’s base salary shall not be less than $385,000 per year,
unless agreed by Executive.
B. Stock Options. As a condition of Executive entering into this Agreement, the
Company shall provide Executive with an option to purchase 125,000 shares of the
Common Stock of the Company which option will vest 25% per year over a four
(4) year period beginning on the date Executive begins his employment. The
exercise price per share of such options will be the fair market value of the
Company’s stock on the date Executive begins his employment. Executive’s
entitlement to the stock options is conditioned upon Executive’s signing of a
standard form of stock option agreement and is subject to its terms and the
terms of the stock incentive plan under which the options are granted.
C. Restricted Stock. As a condition of the Executive entering into this
Agreement, the Company shall provide Executive with a restricted stock award of
80,000 shares of the Common Stock of the Company. Executive’s entitlement to
such restricted stock award is conditioned upon Executive’s signing of a
restricted stock purchase agreement and is subject to its terms and the terms of
the stock incentive plan under which the restricted stock award is granted,
which award shall be subject to a three-year cliff vest. Such three year cliff
vesting period will begin on the date Executive begins his employment; provided,
however, in the event of Executive’s death or termination without Cause (as
defined below), such restricted stock award shall be fully vested.
D. Bonus Plan. Executive will be eligible to participate in the Company’s Key
Director/Manager Bonus Program, which provides up to 100% of base salary (the
“Target Bonus”) contingent upon successful completion of company and personal
performance objectives, with the Target Bonus based 50% on commissions and 50%
on corporate objectives, subject to annual review by the Company’s Executive
Staff and the Compensation Committee; provided, however, the Company shall pay
Executive a bonus of One Hundred Thousand Dollars ($100,000) for the year 2005.
E. Signing Bonus. Both parties shall make their best efforts to allow Executive
to begin his employment with the Company by November 1, 2005. So long as
Executive has used his best efforts to begin his employment with the Company on
or prior to November 1, 2005, Company shall pay Executive a one-time signing
bonus in the amount of One Hundred Ninety-one Thousand Three Hundred Four
Dollars ($191,304) by no later than thirty (30) days after Executive’s start
date.
F. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated Executives, in
accordance with the benefit

 



--------------------------------------------------------------------------------



 



addition to Executive’s other obligations hereunder or under the Proprietary
Information Agreement, Executive shall not, for Executive or any third party,
directly or indirectly (a) divert or attempt to divert from the Company any
business of any kind, including without limitation the solicitation of or
interference with any of its customers, clients, members, business partners or
suppliers, or (b) solicit or otherwise induce any person employed by the Company
to terminate his employment.
C. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.
VIII. ARBITRATION
Executive agrees to sign and be bound by the terms of the Arbitration Agreement,
which is attached as Exhibit C.
IX. AMENDMENTS; WAIVERS; REMEDIES
This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.
X. ASSIGNMENT; BINDING EFFECT
A. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 



--------------------------------------------------------------------------------



 



B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.
XI. NOTICES
All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.
Company’s Notice Address:
Novellus Systems, Inc.
4000 North First Street
San Jose, CA 95134
Executive’s Notice Address:
Dr. Thomas Caulfield
119 Hemlock Terrace
Carmel,NY 10512
XII. SEVERABILITY
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 



--------------------------------------------------------------------------------



 



XIII. TAXES
All amounts paid under this Agreement (including without limitation Base Salary,
bonuses and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.
XIV. GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
XV. INTERPRETATION
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.
XVI. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT
Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to Exhibits B and C, shall survive the
termination of employment and the termination of this Agreement.
XVII. COUNTERPARTS
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.
XVIII. AUTHORITY
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.


 



--------------------------------------------------------------------------------



 



XIX. ENTIRE AGREEMENT
This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement attached as Exhibit B, the Arbitration
Agreement attached as Exhibit C, and the Stock Plan and Stock Option Agreement
and Restricted Stock Agreement of the Company). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.
XX. EXECUTIVE ACKNOWLEDGEMENT
EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

              Novellus Systems, Inc.:   Executive:    
 
           
By:
  /s/ Richard S. Hill
 
Richard S. Hill
Chief Executive Officer   /s/ Dr. Thomas Caulfield
 
Dr. Thomas Caulfield    

 